                   IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                           CHARLOTTE DIVISION
                           3:16-CR-00049-RJC-DCK
 USA                                        )
                                            )
    v.                                      )               ORDER
                                            )
 RONALD SPENCER FAULK JR.                   )
                                            )

         THIS MATTER is before the Court on the defendant’s motion for

reconsideration of the denial without prejudice of his motion for ompassionate

release, (Doc. No. 39), following his request for relief from the warden of his

institution.

         Local Criminal Rule 47.1(D) provides that the government is not required to

respond to pro se motions unless ordered by the Court.

         IT IS, THEREFORE, ORDERED that the government shall file a response

within twenty-one (21) days of the entry of this Order.

 Signed: December 23, 2020




         Case 3:16-cr-00049-RJC-DCK Document 40 Filed 12/23/20 Page 1 of 1
